Title: Jean Peltier-Dudoyer to the American Commissioners, 1 December 1777
From: Peltier-Dudoyer, Jean
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
Lorient Le 1er. Xbre. 1777
Sur les ordres de Messrs. De Montieu Proprietaire du Navire L’amphitrite et de Beaumarchais Proprietaire de la cargaison, Je me suis transporté ici Pour retirer l’un et L’autre des mains du Sr. Berard, celui-ci m’ayant dit qu’il étoit Porteur de vos ordres Pour disposer de cette cargaison. Je me suis contanté de le sommer de me la délivrer a quoi Il n’a eu aucun égard, en conséquence Je me retire chez moi et J’ai Laissé mes Pouvoirs a Messrs. Gourlade et Monplaisir Pour agir Pour moi en cas qu’il soit decidé entre vous, Messieurs, qu’elle est Pour le compte de Mr. De Beaumarchais. Messrs. Gourlade a tous évenements méritent toute confiance. Je n’ai agis que Pour le bien général. Vous connoissez mon zele et l’attachement sincere avec lequel J’ai L’honneur d’etre Messieurs Votre très humble et très obeisant serviteur
Peltier DuDoyer
Messrs. Dean & Francklin
 
Addressed: A Messieurs / Messieurs Les commissionaires / des etats unis / A Passy.
Notation: Peltier de Doyer a Messrs Franklin & Deane
